DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the response to the application filed on 12/30/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 1, French et al (US 2009/0256687 A1) was the closest prior art of record, French et al (US 2009/0256687 A1) discloses a magnetic guard ring is provided to reduce the susceptibility of a transformer-based data transmission to an externally generated magnetic field, however the prior art of record does not discloses the specific configuration of the claimed an inductive device comprising: a substrate; an inductive structure arranged over the substrate, wherein the inductive structure comprises: a bottom metal winding layer; a top metal winding layer arranged further away from the substrate than the bottom metal winding layer; a magnetic core layer arranged between the bottom metal winding layer and the top metal winding layer; a connector arranged to electrically connect the bottom metal winding layer and the top metal winding layer; and a top metal ring element arranged around the top metal winding layer, spaced apart from the top metal winding layer; and a guard ring element arranged under the top metal ring element and around the magnetic core layer, spaced apart from the magnetic core layer; wherein the guard ring element comprises a magnetic material, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-12, which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 13, French et al (US 2009/0256687 A1) was the closest prior art of record, French et al (US 2009/0256687 A1) discloses a magnetic guard ring is provided to reduce the susceptibility of a transformer-based data transmission to an externally generated magnetic field, however the prior art of record does not discloses the specific configuration of the claimed method of forming an inductive device, the method comprising: providing a substrate; forming an inductive structure over the substrate, wherein the inductive structure comprises: a bottom metal winding layer; a top metal winding layer arranged further away from the substrate than the bottom metal winding layer; a magnetic core layer arranged between the bottom metal winding layer and the top metal winding layer; a connector arranged to electrically connect the bottom metal winding layer and the top metal winding layer; and a top metal ring element arranged around the top metal winding layer, spaced apart from the top metal winding layer; and forming a guard ring element of magnetic material around the magnetic core layer, wherein the guard ring element is under the top metal ring element and spaced apart from the magnetic core layer, as currently claimed in the particular method arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 14-20 which depends on claim 13, these claims are allowable for at least the same reasons given for claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lambkin et al (US 2018/0130867 A1) discloses the microfabricated magnetic isolator has a dielectric layer that is provided for separating first conductive coil from second conductive coil. First conductive coil is provided with an outermost portion having a non-planar bottom surface. The outermost portion is provided with two lateral segments. A portion of first lateral segment is closer to a center of first conductive coil than second lateral segment. First lateral segment is closer to second conductive coil than second lateral segment. A raised portion of dielectric layer is formed on dielectric ridge, however does not discloses the claimed structure arrangement.
Pizzi et al (US 2018/0097055 A1) discloses the component that has a transformer integrated in a dielectric structure and comprising a first winding in the dielectric structure at first height, and a second winding in the dielectric structure at second height greater than the first height, where the windings are magnetically coupled to one another. A first magnetic element underlies the first winding, and is positioned between a substrate and the first winding. A second magnetic element overlies the second winding. A laminated structure includes layers of magnetic material arranged between layers of dielectric material, however does not discloses the claimed structure arrangement.
Alderton (US 2014/0240071 A1) discloses the apparatus has a substrate with a metallization plane parallel to a surface of the substrate. A first inductor is provided with a first conductive loop perpendicular to the metallization plane of the substrate. A second inductor is provided with a second conductive loop perpendicular to the metallization plane of the substrate, where the first inductor is magnetically coupled to the second inductor as high frequency balun or transformer. A switch matrix integrated circuit reverses sense of the first inductor or second inductor, however does not discloses the claimed structure arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836